The appellee moved the court to dismiss the appeal, because the transcript of the record was not propely certified. It appeared that the decree appealed from, was rendered 13th July, 1831, appeal prayed and appeal bond executed; but before a copy of the record was made out, the clerk died, aH¿ before the intervention of a circuit court, it was necessary to lodge the record in the office of this court. The record filed being made out by a perSOn who made affidavit, before a justice of the peace;, tllat the sauie was correct,
Motion to dismiss overruled.